         Case 1:20-cr-00330-AJN Document 297 Filed 06/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                           6/2/21



  United States of America,

                   –v–
                                                                  20-CR-330 (AJN)
  Ghislaine Maxwell,
                                                                       ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

       Having considered the parties’ respective proposals, Dkt. No. 291, the Court hereby sets

the following disclosure schedule:

   -   September 13, 2021: Disclosure of alleged victims’ identities (Government’s proposal)

   -   October 11, 2021: Government’s disclosure of Jencks Act and Giglio material, Rule

       404(b) evidence and notice, co-conspirator statements, and Government witness list

       (Government’s proposal)

   -   October 11, 2021: Government’s disclosure of its proposed exhibit list (Defendant’s

       proposal)

   -   October 18, 2021: Simultaneous filing of motions in limine (agreement of the parties)

   -   October 25, 2021: Simultaneous filing of proposed jury questionnaire and voir dire

       (agreement of the parties)

   -   November 1, 2021: Defense expert disclosures (Defendant’s proposal)

   -   November 1, 2021: Responses to motions in limine (agreement of the parties)

   -   November 8, 2021: Simultaneous filing of requests to charge and verdict sheet

       (agreement of the parties)




                                               1
         Case 1:20-cr-00330-AJN Document 297 Filed 06/02/21 Page 2 of 2




   -   November 8, 2021: Defense disclosures pursuant to Rules 16(b)(1)(A) and 16(b)(1)(B)

       materials (The Government proposed November 1, 2021; the Defendant proposed the

       close of the Government’s case-in-chief)

   -   Close of the Government’s case-in-chief: Defense witness list and 26.2 statements

       (Defendant’s proposal)

       These dates establish a baseline for when the parties must disclose certain materials.

Each of the parties has a continuing obligation to update all disclosures if they become aware of

additional responsive materials. In addition, and as requested by the parties, the parties may

bring issues to the Court’s attention that arise after the deadline for motions in limine if the issues

could not have been raised within the deadline set for in limine motions.

       SO ORDERED.


Dated: June 2, 2021                                   __________________________________
       New York, New York                                     ALISON J. NATHAN
                                                            United States District Judge




                                                  2
